PURCHASE AGREEMENT


PURCHASE AGREEMENT (this “Agreement”) dated as of May 5, 2006 between SKS
VENTURES, LLC, a Colorado limited liability company ("Buyer"), and EQUI-MOR
HOLDINGS, INC., a Nevada corporation ("Seller").


R E C I T A L S:


Seller owns 100% of the outstanding limited liability company interests (the
“Interests”) of ABS School Services, LLC (the “Company”), which owns and
operates a financing and management business services business for charter
schools (the "Business"); and


Seller desires to sell to Buyer the Interests, and Buyer desires to purchase the
Interests from Seller, subject to the terms and conditions set forth in this
Agreement.


In consideration of the premises and mutual covenants contained in this
Agreement, the parties agree as follows (capitalized terms not otherwise defined
are defined in Exhibit A):


SECTION 1
PURCHASE AND SALE


1.1  Sale and Purchase of Interests. Subject to and upon the terms and
conditions contained herein, at the Closing (as hereinafter defined), Seller
shall sell to Buyer, and Buyer shall purchase from Seller, the Interests.


1.2  Closing. Subject to the terms hereof, the closing of the transactions
contemplated hereby (the "Closing") shall occur on or about May 5, 2006 (the
"Closing Date") at such place or in such manner as shall be mutually agreed by
the parties.


1.3  Purchase Price. The aggregate consideration to be paid by Buyer to Seller
for the Interests shall be $7,370,000 (the “Purchase Price”). The Purchase Price
shall be paid in cash, including $4,000,000 in proceeds from a loan to Buyer by
Matrix Capital Bank (the “Bank”), an affiliate of Seller, pursuant to which the
Interests will be pledged to the Bank. Notwithstanding the purchase of the
Interests by Buyer, Buyer and Seller agree that Seller will remain responsible
for the Excluded Liabilities.


SECTION 2
REPRESENTATIONS AND WARRANTIES OF SELLER


Except as set forth on the Disclosure Schedules attached hereto, Seller hereby
represents and warrants to Buyer as of the date hereof and as of the Closing
Date as follows:
 
2.1  Organization, Power and Authority of Seller. Seller is a corporation duly
organized and legally existing in good standing under the laws of Nevada, and
has full power and authority to carry on its business as now being conducted.
Seller is in good standing in each jurisdiction in which its business or
property would require that it be qualified, except as would not reasonably be
expected to have a Material Adverse Effect. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Seller.


 
 

--------------------------------------------------------------------------------

 
2.2  The Companies. Seller owns the Interests, which constitute 100% of the
outstanding limited liability company membership interests of the Company. The
Company owns 100% of the outstanding limited liability company membership
interests of New Century Educational Management Services, LLC (“NCEMS", and
together with the Company, the “Companies”). Each of the Companies is a limited
liability company, duly organized and legally existing in good standing under
the laws of Arizona, and has full power and authority to carry on its businesses
as now being conducted. Each of the Companies is in good standing in each
jurisdiction where its business or property would require that it be qualified,
except as would not reasonably be expected to have a Material Adverse Effect.


2.3  Binding Obligation; Non-contravention. This Agreement has been duly
executed and delivered by Seller and is the valid and binding obligation of
Seller enforceable in accordance with its terms. Except as described in Schedule
2.3 to this Agreement, neither the execution and delivery of this Agreement by
Seller nor the consummation of the transactions contemplated hereby will: (i)
conflict with or violate any provisions of Seller's Articles of Incorporation or
bylaws or either of the Companies’ Articles of Organization or operating
agreements or any decree or order of any court or administrative or other
governmental body which is applicable to, binding upon or enforceable against
Seller or any of the Companies; or (ii) result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under, any
Contract that is binding upon or enforceable against Seller or either of the
Companies except, in the case of this clause (ii), as would not reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule 2.3,
no permit, consent, approval or authorization of, or declaration to or filing
with, any regulatory or other governmental authority is required in connection
with the execution and delivery of this Agreement by Seller and the consummation
of the transactions contemplated hereby.


2.4  Ownership of Interests and Assets. At Closing Seller shall have good and
valid title to the Interests, free and clear of all Encumbrances, except for
restrictions imposed by applicable state and federal securities laws. At
Closing, Buyer shall acquire 100% of the outstanding equity interests of the
Company. Each of the Companies has good and valid title to the assets listed on
Schedule 2.4, free and clear of all Encumbrances other than those disclosed on
Schedule 2.4. The Companies' fixed assets are in good operating condition,
normal wear and tear excepted.


2.5  Valid Transfer of Interests. At Closing, the Interests, when sold and
delivered to Buyer in accordance with the terms of this Agreement for the
consideration expressed herein, will be sold and transferred in compliance with
or pursuant to an exemption from registration or qualification under all
applicable federal and state securities laws.


2.6  Financial Statements of the Company. Seller has previously delivered to
Buyer the Companies’ combined loan trial balance as of March 31, 2006 (the “Loan
Trial Balance”), the following financial statements of the Companies (the
“Financial Statements”) and a pro forma balance sheet of the Companies at
March 31, 2006 giving effect to the transactions contemplated hereby (the "Pro
Forma Balance Sheet"):


2
 

--------------------------------------------------------------------------------

 
(i)   unaudited balance sheets of the Companies at December 31, 2005;


(ii)   unaudited income statements of the Companies for the twelve-month period
ended at December 31, 2005;


(iii)   unaudited balance sheets of the Companies at March 31, 2006; and


(iv)   unaudited income statements of the Companies for the three-month period
ended at March 31, 2006.


The Financial Statements, the Loan Trial Balance and the Pro Forma Balance Sheet
are attached hereto as Schedule 2.6 of the Disclosure Schedules. Except as set
forth in Schedule 2.6, the Financial Statements (a) have been prepared
consistently with the books and records of Matrix Bancorp Inc., Seller and the
Companies, (b) fairly present the financial position of the Companies as of the
dates specified and the results of operations of the Companies in all material
respects for the periods covered thereby, and (c) have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis other than the lack of footnotes. Except as set forth in Schedule 2.6, the
Loan Trial Balance and the Pro Forma Balance Sheet have been prepared
consistently with the books and records of Matrix Bancorp Inc., Seller and the
Companies. The unaudited balance sheet of the Company at March 31, 2006
(including the notes pertaining thereto, if any) included in Schedule 2.6 is
hereafter referred to as the "Last Balance Sheet."


2.7  Liabilities of the Company. None of the Companies have liabilities or
obligations, direct or indirect, asserted or unasserted, known or unknown,
accrued or unaccrued, absolute, contingent or otherwise, in each case greater
than $25,000, except: (i) to the extent reflected or taken into account in
determining net worth in the Last Balance Sheet and not heretofore paid or
discharged or classified as Excluded Liabilities and (ii) normal liabilities
incurred in the ordinary course of business, consistent with prior practice,
since the date of the Last Balance Sheet.


2.8  Contracts.


(a)   To Seller’s knowledge, Schedule 2.8 lists all Contracts (other than those
referenced on Schedule 2.4 or reflected in the Financial Statements or the Loan
Trial Balance) which, following Closing:


(i)   are with any present or former stockholder, director, officer, employee,
partner or consultant of any of the Companies or any Affiliate thereof;


(ii)   provide for non-competition agreements which restrict any of the
Companies from doing business in a specified area or geographic location;


(iii)   relate to the hiring or leasing of employees outside of the ordinary
course of business; or


3
 

--------------------------------------------------------------------------------

 
(iv)   any otherwise material to either of the Companies and outside of the
ordinary course of business.


(b)   To Seller’s knowledge, neither of the Companies is in default in any
material respect under any material Contract.


(c)   To Seller’s knowledge Neither of the Companies has received any notice
from, or given any notice to, any other party indicating that one of the
Companies or such other party, as the case may be, is in default under any
material Contract.


(d)   To Seller's knowledge, none of the other parties to any material Contract
is in default in any material respect thereunder.


(e)   To Seller's knowledge, each of the material Contracts is enforceable
against the other parties thereto in accordance with the terms thereof.


(f)   For purposes of this Section 2.8, unwritten employment arrangements with
employees in the ordinary courses of business are not Contracts required to be
listed on Schedule 2.8.


2.9  Licenses and Permits of the Companies. The Companies possess all licenses
and other required governmental or official approvals, permits or
authorizations, except where the failure to possess would not reasonably be
expected to have a Material Adverse Effect. All such licenses, approvals,
permits and authorizations are in full force and effect, the Companies are in
compliance with their requirements, and no proceeding is pending or, to the
knowledge of Seller, threatened to suspend, revoke or amend any of them. To
Seller’s knowledge, except as set forth in Schedule 2.9, none of such licenses,
approvals, permits and authorizations are or will be impaired or in any way
affected by the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby.


2.10  Litigation. Except as set forth in Schedule 2.10, there are no actions,
suits, claims, governmental investigations, audits, or arbitration proceedings
pending or, to the knowledge of Seller, threatened against or affecting Seller
or either of the Companies or any of their assets or properties and, to the
knowledge of Seller, there is no basis for any of the foregoing. There are no
outstanding orders, decrees or stipulations issued by any federal, state, local
or foreign judicial or administrative authority in any proceeding to which the
Seller or either of the Companies are or were a party.


2.11  No Material Adverse Change. Since the date of the Last Balance Sheet,
there have been no changes in the business or properties of the Companies, or in
their financial condition, other than changes occurring in the ordinary course
of business that in the aggregate would not reasonably be expected to have a
Material Adverse Effect. There is not, to the knowledge of Seller, any
threatened or prospective event or condition of any character whatsoever that
could materially and adversely affect the assets, properties, business,
financial condition or results of operations of the Companies taken as a whole.


 
 

--------------------------------------------------------------------------------

 
2.12  Absence of Certain Acts or Events. Since the date of the Last Balance
Sheet, other than those distributions made and actions taken by the Companies in
contemplation of this Agreement, which are listed in Section 5.2 of this
Agreement, neither of the Companies has: (i) authorized or issued any additional
equity interests or other securities; (ii) made any distributions with respect
to its outstanding membership interests or purchased or redeemed any of its
membership interests or other securities; (iii) sold, leased, transferred or
assigned any of its assets other than in the ordinary course of business; (iv)
other than in the ordinary course of business, incurred any material obligations
or liabilities (including any indebtedness) or entered into any material
Contract, obligation or other transaction, except for this Agreement and the
transactions contemplated hereby; (v) materially changed any of its Tax or
accounting polices; (vi) increased the compensation payable to any of its
respective employees other than in the ordinary course of business; (vii)
experienced any material damage, destruction or loss (whether or not covered by
insurance); or (viii) otherwise taken any action outside the ordinary course of
business that had a Material Adverse Effect on either of the Companies.


2.13  Employees.


(a)   No current officer or employee of either of the Companies is a party to
any written employment agreement or union or collective bargaining agreement. No
union has been certified or recognized as the collective bargaining
representative of any of such employees or has attempted to engage in
negotiations with either of the Companies regarding terms and conditions of
employment. No unfair labor practice charge, work stoppage, picketing,
harassment or other such activity relating to labor matters has occurred during
the past five years or is pending. To Seller's knowledge, there are no current
or threatened attempts to organize or establish any labor union to represent any
employees of the Companies. Each of the Companies is in compliance in all
material respects with all requirements of Laws governing employee relations
that may be applicable to the Business, including anti-discrimination Laws,
immigration, wage and hour Laws, labor relations Laws and occupational safety
and health Laws, and no suits, charges or administrative proceedings relating to
any such Law are pending or, to Seller's knowledge, have been threatened.


(b)   Schedule 2.13 sets out a list of all salaried employees of the Companies,
together with their current salary and bonus paid, if any, for 2005. No
outstanding offer of employment has been made by either of the Companies to any
Person nor has any Person accepted an offer of employment made by either of the
Companies but who has not yet commenced such employment. All Persons whom the
Companies have engaged as independent contractors are properly classified as
independent contractors for Tax purposes.


2.14  Employee Benefits.


(a)   True and correct copies or summaries of existing employee benefit plans
(the "Benefit Plans") generally provided by the Companies to their existing
employees have been previously provided to Buyer and are listed in Schedule 2.14
of the Disclosure Schedules. Each of the Benefit Plans complies in form in all
material respects and has been administered in all material respects in
accordance with all applicable requirements of Law.


(b)   There is no pending or, to the knowledge of Seller, threatened claim which
alleges any violation of any Benefit Plan by any employee or any participant or
beneficiary against any Benefit Plan.


5
 

--------------------------------------------------------------------------------

 
(c)   All contributions required to have been made by the Companies or any of
their Affiliates to any Benefit Plan under its terms or pursuant to any Law have
been made. There are no unfunded benefit obligations arising in any jurisdiction
that are not accounted for by reserves shown on the Last Balance Sheet.


(d)   All accrued obligations of the Companies, whether arising by operation of
law, by contract, or by past custom, for payments to trust or other funds or to
any governmental body, with respect to unemployment compensation, social
security, or any other benefits for employees of any of the Companies as of the
date hereof, have been paid, or adequate accruals therefore have been provided
on the Last Balance Sheet, and none of the foregoing has been rendered. Seller
shall be responsible for funding the employer contribution portion of each of
the Companies’ employees participation in the Matrix Bancorp, Inc. 401(k) Plan
accrued through the Closing Date.
 
2.15  Compliance with Laws. The Companies have not made any kickback, bribe, or
payment to any person or entity in violation of any federal, state, local or
foreign law, rule or regulation, directly or indirectly, for referring,
recommending or arranging business or customers with, to or for the Companies.
The Companies are in material compliance (without obtaining waivers, variances
or extensions) with all federal, state, local and foreign laws, rules and
regulations that relate to the operations of the Business.


2.16  Real Property.


(a)   Schedule 2.16 of the Disclosure Schedules sets forth a complete and
correct list of all real properties or premises that are owned, leased or used
in whole or in part by any of the Companies (the "Real Property"). The
properties listed on Schedule 2.16 of the Disclosure Schedules constitute all
the real properties utilized by any of the Companies, including certain
properties that are subject to lease purchase arrangements with charter schools
that were conveyed by Seller to the Company prior to Closing in contemplation of
the consummation of this Agreement (the “Lease Purchase Properties”). Complete
and correct copies of all leases (the "Leases") concerning such Real Property,
including the Leases covering the Lease Purchase Properties (the “Lease Purchase
Contracts”), have been delivered to Buyer.
 
(b)   Other than the Lease Purchase Contracts, each Lease is valid and binding,
as between one of the Companies and the other party or parties thereto, and one
or more of the Companies is a tenant or possessor in good standing thereunder,
free of any material default on the part of the Companies and, to Seller's
knowledge, free of any default on the part of the lessors thereunder, and
quietly enjoys the premises provided for therein.


(c)   Each Lease Purchase Contract is valid and binding, as between one of the
Companies and the other party or parties thereto, free of any material default
on the part of the Companies and, to Seller's knowledge, free of any default on
the part of the lessees thereunder.


2.17  Intellectual Property.


(a)   All Contracts involving consideration with a value of $25,000 or more
annually (other than those terminable with no more than 30 days notice without
penalty or other cost) to which either of the Companies is a party or by which
either of the Companies is bound relating to any Proprietary Rights, except for
any perpetual, paid-up royalty and transferable rights licensed to any of the
Companies for off-the-shelf Software, are included in Schedule 2.8. To Seller’s
knowledge, neither of the Companies has received any written notice, or
otherwise is aware of, any outstanding or threatened disputes, disagreements or
breaches with respect to any such Contract. The Companies do not own, license,
use or rely upon any patents or trademarks.


6
 

--------------------------------------------------------------------------------

 
(b)   To Seller's knowledge, the operation of the Business as currently
conducted has not, does not and will not, when conducted by Buyer in
substantially the same manner following the Closing, interfere with, infringe,
misappropriate or violate any Proprietary Rights of any third party or
constitute unfair competition or trade practices under the laws of any
jurisdiction. To Seller’s knowledge, neither of the Companies has received
notice from any other Person claiming that the operation of the business or any
Proprietary Right used by any of the Companies interferes with, infringes,
misappropriates or violates any Proprietary Rights of any third party or
constitutes unfair competition or trade practices under the laws of any
jurisdiction.
 
2.18  Affiliate Interests. To Seller’s knowledge, neither of the Companies is a
party to any transaction outside of the ordinary course of business with (i) any
employee, officer or director of one of the Companies, (ii) any relative of any
such employee, officer or director, or (iii) any Person that, directly or
indirectly, is controlled by or under common control with the Company or with
any such employee, officer, director or relative.
 
2.19  Broker's or Finder's Fee. Neither Seller nor any of its Affiliates have
employed, or are liable for the payment of any fee to, any finder, broker,
consultant or similar person in connection with the transactions contemplated
under this Agreement.


2.20  Effect of Buyer’s Knowledge. Seller shall not be deemed to have violated
any of the foregoing representations and warranties or to have breached this
Agreement if and to the extent that, at the time of execution of this Agreement,
Buyer knew of the information that would otherwise constitute a violation of
such representation or warranty.


2.21  Loan Servicing. Prior to Closing, (a) the Loans reflected in the Loan
Trial Balance have been originated and serviced by the Company in accordance
with all applicable laws, rules and regulations and (b) the Companies performed
their obligations and responsibilities under their current and past service
agreements in accordance with the terms of such agreements and applicable law.


SECTION 3
REPRESENTATIONS AND WARRANTIES OF BUYER


Except as set forth on the Disclosure Schedules attached hereto specifically
identifying the Section hereof to which each such exception relates, Buyer
hereby represents and warrants to Seller as of the Closing Date as follows:


3.1  Organization, Power and Authority of Buyer. Buyer is a limited liability
company duly organized and legally existing in good standing under the laws of
Colorado, and has full limited liability company power and authority and all
licenses and permits necessary to
 
7
 

--------------------------------------------------------------------------------

 
own or lease its properties and to carry on its business as it is now being
conducted. Buyer is in good standing in each jurisdiction in which its business
or property is such as to require that it be thus qualified, except as would not
reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
limited liability company action of Buyer.


3.2  Binding Obligation; Noncontravention. This Agreement has been duly executed
and delivered by Buyer and is a valid and binding obligation of Buyer,
enforceable in accordance with its terms. Neither the execution and delivery of
this Agreement by Buyer nor the consummation of the transactions contemplated
hereby will: (i) conflict with or violate any provisions of Buyer's Articles of
Organization or operating agreement or of any decree or order of any court or
administrative or other governmental body which is applicable to, binding upon
or enforceable against Buyer; or (ii) result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under, any
mortgage, contract, agreement, indenture or other instrument which is binding
upon or enforceable against Buyer. No permit, consent, approval or authorization
of, or declaration to or filing with, any regulatory or other governmental
authority is required in connection with the execution and delivery of this
Agreement by Buyer and the consummation of the transactions contemplated hereby.


3.3  Investment Representations.


(a)   Buyer is an "accredited investor" as such term is defined in Rule 501(a)
of Regulation D under the Securities Act of 1933 (the "Securities Act").


(b)   Buyer is acquiring the Interests for its own account for investment and
not with a view to, or for sale in connection with, any distribution thereof,
nor with any present intention of distributing or selling the Interests.


(c)   Buyer understands that the securities being sold hereby have not been
registered under the Securities Act, or applicable state securities laws, and
are being issued in reliance on exemptions from the registration requirements of
Section 5 of the Securities Act and in reliance on exemptions from the
registration requirements of certain state securities laws. Because the
Interests have not been registered under the Securities Act or applicable state
securities laws, the Interests may not be re-offered or resold except through a
valid and effective registration statement or pursuant to a valid exemption from
the registration requirements under the Securities Act and applicable state
securities laws.


(d)   Buyer acknowledges that, since the execution of April 21, 2006 letter of
intent between Buyer and Seller relating to the transactions to be effected by
this Agreement, Buyer and its managers, officers, employees, agents, and
representatives have been afforded reasonable access, during normal business
hours and upon reasonable notice, to the personnel, properties, books, and
records of the Companies.


8
 

--------------------------------------------------------------------------------

 
SECTION 4
COVENANTS AND AGREEMENTS


4.1  Further Action; Commercially Reasonable Efforts. The parties agree to
execute and deliver all further instruments, certificates and documents and to
take such further action as may be reasonably necessary to more fully carry out
the intent and the purposes of this Agreement. The parties shall use their
respective commercially reasonable efforts to resolve such objections, if any,
as may be asserted with respect to the transactions contemplated hereby under
the laws, rules, guidelines or regulations of any governmental entity.


4.2  Notification of Certain Matters. Each party shall give prompt notice to the
other party hereto of the occurrence or nonoccurrence of any event the
occurrence or nonoccurrence of which would cause any representation or warranty
of either party contained in this Agreement to be untrue or inaccurate in any
material respect at the Closing or would cause any material failure of a party
to comply with or satisfy any covenant, condition or agreement to be complied
with or satisfied by it hereunder.


4.3  Access. If the Closing of the transactions contemplated by this Agreement
do not occur immediately upon the execution hereof, then from the date of
execution of this Agreement until the Closing, then Seller will, and will cause
the Companies to, give Buyer and its managers, officers, employees, agents, and
representatives reasonable access, during normal business hours and upon
reasonable notice, to the personnel, properties, books, and records of the
Companies; provided, however, that such access shall not unreasonably disrupt
the normal operations of any of Seller or the Companies. Following the Closing,
Buyer will, and will cause the Companies to, grant Seller and its officers,
employees, agents, and representatives reasonable access, during normal business
hours and upon reasonable notice, to the books and records of the Companies
relating to the period of time that the Companies were owned by Seller, if and
to the extent that information in such books and records is required for any Tax
returns or filings or for any filings made by Matrix Bancorp, Inc. with the
Securities and Exchange Commission or other securities regulators; provided,
however, that such access shall not unreasonably disrupt the normal operations
of any of Buyer or the Companies.


4.4  Ordinary Conduct. If the Closing of the transactions contemplated by this
Agreement do not occur immediately upon the execution hereof, then Seller will,
from the date of execution of this Agreement until the Closing, cause the
business of the Companies to be conducted in the ordinary course in
substantially the same manner as presently conducted except as expressly
contemplated otherwise by this Agreement.


4.5  Purchase Price Allocation. Buyer and Seller shall allocate the Purchase
Price among the assets of the Companies in accordance with their respective fair
market values, with the balance allocated to goodwill, substantially as set
forth on Schedule 4.6 attached hereto, and the parties agree to adhere to such
allocations for tax reporting purposes.


4.6  Taxes. Seller shall be responsible for the payment of all Taxes incurred by
the Companies through the Closing Date, and Buyer shall be responsible for the
payment of all Taxes incurred by the Companies following the Closing Date.


9
 

--------------------------------------------------------------------------------

 
4.7  Liabilities. To the extent possible, at Closing the Companies shall have
distributed to Seller, and Seller shall have assumed, the Excluded Liabilities.


4.8  Office Space. Seller hereby leases to Buyer, for the continuing use of the
Companies, the office space currently utilized by the Companies in Phoenix,
Arizona for the period beginning immediately after the Closing Date until
November 30, 2006 at a rental rate of $1 per month, with Buyer waiving any and
all rights to holdover tenancy or other similar rights.


4.9  Retention Bonuses. Seller agrees to contribute $10,000 toward retention
bonuses paid by Buyer or the Companies to management employees of the Companies
and to contribute up to an additional $30,000 to match contributions made by
Buyer for such purpose.


4.10  St. Louis Properties. Buyer agrees that, following the Closing it will
provide general oversight for Seller’s Linton and St. Boniface properties (the
“St. Louis Properties”) and specified financial services for each of the St.
Louis Properties, namely sublease negotiations, rent collection from subtenants
and rent payment to the lessor for the St. Boniface property and lease
negotiations, rent collection from tenants and remittance of such collections to
Seller for the Linton property, together with such other management services as
are expressly assumed in writing by Buyer, in exchange for a payment of $7,500
per calendar quarter, payable in arrears, commencing on June 30, 2006. Buyer
shall not be required to provide any on-site property management or other
similar services. The obligation of Buyer to provide these services to Seller
may be terminated by either party upon 60 days notice to the other beginning 90
days after the date of this Agreement. Seller agrees that, if it closes a sale
or other disposition of the Linton property that was initially presented by
Buyer, Seller will pay to Buyer a structuring fee upon such closing in an amount
to be negotiated between Buyer and Seller but not to be less than $250,000,
provided, however, that nothing herein obligates Seller to accept or approve any
sale or disposition proposed by Buyer and Seller reserves the right to require
such terms, including but not limited to price, as Seller may deem appropriate,
in its sole discretion.


4.11  Remarketing of Class A Pass-Through Certificates. Seller agrees to cause
its Affiliate, First Matrix Investment Services Corp. (“First Matrix”), to
continue to provide remarketing services with respect to the Class A
Pass-Through Certificates as described in the Master Placement Agency and
Remarketing Agreement of the First Matrix Charter School Trust II for a period
of one year following the date hereof, for which First Matrix will continue to
receive its annual fee of 12.5 basis points. Buyer or the Company may terminate
the remarketing services at any time.


4.12  Sale Within First Year. If on or prior to the one year anniversary of this
Agreement, Buyer or the Companies sell, transfer or assign, directly or
indirectly, all or substantially all of the Interests, the Companies or the
assets of the Companies, including a merger, membership interest exchange or
other limited liability company level transaction (each of the foregoing, a
“Sale”), in each case for a net sales price (the “Sale Price”) greater than the
Purchase Price, Buyer shall pay to Seller 50% of the difference between the Sale
Price and the Purchase Price (the “Margin”). Buyer shall pay this amount to
Seller no later than five business days after the Sale. The Margin shall be
adjusted for any assets or Interests excluded from, or otherwise not considered
in valuing, the assets or Interests or Companies sold or disposed of in the Sale
in order to most equitably calculate the profit earned by Buyer or the Companies
in any such Sale.


10
 

--------------------------------------------------------------------------------

 
SECTION 5
CONDITIONS


5.1  Conditions to Each Party's Obligations. While the parties presently
contemplate that the Closing will take place immediately upon the execution of
this Agreement, if for any reason the Closing is delayed and does not occur
until some period of time greater than one business day, then the respective
obligations of each party to effect the transactions contemplated in this
Agreement shall be subject to the satisfaction at or prior to the Closing of
each of the following conditions, any or all of which may be waived by both
parties in writing, in whole or in part, to the extent permitted by applicable
law:


(a)   No statute, rule, regulation, order, decree or injunction shall have been
enacted, entered, promulgated or enforced by a governmental entity that
prohibits the consummation of the transactions contemplated in this Agreement,
and no proceeding that has a reasonable probability of resulting in such effect
shall be pending; and


(b)   All authorizations, consents and approvals required to be obtained prior
to consummation of the transactions contemplated in this Agreement shall have
been obtained other than the consent from the Arizona Department of Banking
regarding the change in control of the Company with respect to the Companies’
Arizona Commercial Mortgage Banking license, the receipt of which is waived by
Buyer.


5.2  Conditions to the Obligation of Buyer. Irrespective of the timing of the
Closing, the obligation of Buyer to effect the transactions contemplated in this
Agreement is further subject to the satisfaction or waiver at or prior to the
Closing of the following conditions:


(a)   The representations and warranties of Seller contained in this Agreement
shall be true and correct at and as of the date hereof and at and as of the
Closing, as if made at and as of such time;


(b)   Seller shall have performed in all material respects its obligations under
this Agreement required to be performed by it at or prior to the Closing
pursuant to the terms hereof;


(c)   Seller shall have caused the Company to distribute all of the following
assets to one or more affiliates other than the Companies:


(i)   the outstanding membership interests of Charter Facility Funding, LLC and
New Century Academy Property Management Group, LLC;


(ii)   the Company’s interests in the Flower Mound, Texas property (“Flower
Mound”) (which shall include any property, including cash, received by the
Company in any sale, transfer or any other disposition of Flower Mound or any
part thereof, to any third party) and the Linton and St. Boniface properties in
St. Louis, Missouri; and


11
 

--------------------------------------------------------------------------------

 
(iii)   the Deferred Tax Asset, Current Tax Receivable and Intercompany
Receivable set forth on the Last Balance Sheet.


(d)   Seller shall have delivered or caused to be delivered to Buyer all of the
following documents:


(i)   Assignments by Seller of each of the Lease Purchase Contracts to the
Company;


(ii)  a Transition Services Agreement between Seller and Buyer in the form of
Exhibit B hereto;


(iii) a written waiver of the applicable provisions of (A) the November 4, 2005
Severance, Separation and Release Agreements between Matrix Bancorp, Inc.,
Matrix Capital Bank, Matrix Bancorp Trading, Inc., First Matrix Investment
Services Corp., First Matrix, LLC, ABS School Services, LLC, Matrix Financial
Services Corporation, Matrix Funding Corp., MTXC Realty Corp., Sterling Trust
Company, The Vintage Group, Inc., Vintage Delaware Holdings, Inc., the Company,
MSCS Ventures, Inc., Charter Facilities Funding, LLC, Charter Facilities Funding
III LLC and Community Development Funding I, LLC (collectively, the “Matrix
Parties”) and each of Mark Spencer and Richard Schmitz and (B) the November 4,
2005 Retention, Separation and Release Agreement between the Matrix Parties and
David Kloos, with respect to the transactions contemplated hereby, executed by
the Matrix Parties;


(iv)  a certificate duly executed by the chief executive officer of Seller in
the form of Exhibit C;


(v)  a certificate, duly executed by the secretary of Seller, certifying: (A) a
copy of Seller's Certificate of Incorporation, (B) a copy of Seller's by-laws;
(C) as to the incumbency and signatures of Seller's officers who signed this
Agreement and any document in relation to the transactions contemplated herein;
and (D) as to the limited liability company authorization of the execution,
delivery and performance of this Agreement and all related agreements, documents
and certificates;


(vi)  a good standing certificate, or a copy thereof, relating to Seller and
each of the Companies issued as of a recent date by the Secretary of State of
their state of incorporation and the Secretary of State of each jurisdiction
where each of the Companies is qualified to do business;


(vii)  resignations of all officers and managers of the Companies; and


(viii) such other documents and instruments as Buyer or its counsel may
reasonably request to carry out the intent of this Agreement.


5.3  Conditions to the Obligation of Seller. Irrespective of the timing of the
Closing, the obligation of Seller to effect the transactions contemplated in
this Agreement is further subject to the satisfaction or waiver at or prior to
the Closing of the following conditions:


12
 

--------------------------------------------------------------------------------

 
(a)   The representations and warranties of Buyer contained in this Agreement
shall be true and correct at and as of the date hereof and at and as of the
Closing, as if made at and as of such time;


(b)   Buyer shall have performed in all material respects its obligations under
this Agreement required to be performed by it at or prior to the Closing
pursuant to the terms hereof;


(c)    Buyer shall have delivered or caused to be delivered to Seller all of the
following documents:


(i)   Evidence of termination or modification acceptable to Seller of the Credit
Support Agreement between Matrix Bancorp. Inc. and Compass Bank;


(ii)  a certificate, duly executed by the Secretary of Buyer, certifying: (A) a
copy of Buyer's Articles of Organization, (B) as to the incumbency and
signatures of Buyer's officers who are signing any document in relation to the
transactions contemplated herein; and (C) a copy of resolutions duly adopted by
the managers of Buyer, authorizing the execution, delivery and performance of
this Agreement and all related agreements, documents and certificates;


(iii)  a good standing certificate relating to Buyer issued as of a recent date
by the Colorado Secretary of State; and


(iv)  such other documents and instruments as Seller or its counsel may
reasonably request to carry out the intent of this Agreement.


SECTION 6
INDEMNITY AND GUARANTY


6.1  Seller's Indemnification Liability. Seller will indemnify, defend and hold
harmless Buyer and its members, managers, officers, agents, employees, insurers,
attorneys, successors and assigns from and against any and all Damages arising
out of or resulting from, directly or indirectly: (i) any breach by Seller of
the terms of this Agreement, (ii) any misrepresentation or breach of warranty
contained in this Agreement, (iii) failure to perform any covenant or obligation
of Seller under this Agreement, or (iv) any Excluded Liability.


6.2  Buyer's Indemnification Liability. Buyer will indemnify, defend and hold
harmless Seller and its shareholders, officers, managers, directors, agents,
employees, insurers, attorneys, successor and assigns from and against any and
all Damages arising out of or resulting from, directly or indirectly: (i) any
breach by Buyer of the terms of this Agreement, (ii) any misrepresentation or
breach of warranty contained in this Agreement, or (iii) failure to perform any
covenant or obligation of Buyer under this Agreement, or (iv) the operation or
ownership of the Companies following the Closing Date other than Excluded
Liabilities.


6.3  Indemnification Claims Procedure.


13
 

--------------------------------------------------------------------------------

 
For any indemnification claim made under Section 6.1 against Seller or under
Section 6.2 against Buyer, the indemnified party shall give written notice,
within 30 days of the party's actual knowledge of the claim, to the party
potentially liable as an indemnifying party (referred to in this Section as an
"Indemnitor") of any claim potentially giving rise to any Damages that has
arisen or been asserted, provided that any failure or delay in giving notice
shall not limit the other party's indemnity obligations under this Agreement
except to the extent that such other party is proven to have been prejudiced by
such failure or delay. The notice shall specify in reasonable detail the Damage,
the basis for any anticipated liability and, if then determinable, the
computation of the amount of the indemnification claim hereunder.


If the notice states that a claim has been made by a third party, the Indemnitor
may, at its option, assume the defense of such claim if it admits its liability
under this indemnity and provides evidence of financial ability to pay
reasonably satisfactory to the indemnified party. The Indemnitor shall be liable
to indemnify for any settlement of any such claim, the defense of which has been
formally accepted by the Indemnitor, if the settlement is effected by the
indemnified party with the Indemnitor's consent. Any defense of a claim accepted
by the Indemnitor shall be conducted by counsel of good standing, and at the
expense of the Indemnitor, except that if any proceeding involves both claims
against which indemnity is granted hereunder and other claims for which
indemnity is not granted hereunder, the expenses of defending against such
claims shall be borne in proportion to the respective dollar amounts of the
award of damages related to such claims. If no damages are awarded with respect
to such claims, then expenses shall be shared equally. Each party shall make
available to the other party and its attorneys and accountants all books and
records of such party relating to any claim, and the parties agree to render to
each other such assistance as may reasonably be requested to insure the proper
and adequate defense of any such claim. The indemnified party may be a
participant in the defense of any claim being defended by the Indemnitor at its
own expense.


6.4  Limitations. A claim for indemnification under Section 6.1 must be made
against the applicable Indemnitor within one year of the date hereof, except
that a claim against Seller on account of (a) violations of the first two
sentences of Section 2.2 or the first three sentences of Section 2.4, (b) any
inaccuracies in the principal balances shown on the Loan Trial Balance or (c)
any Excluded Liability, may be asserted at any time prior to the expiration of
the statute of limitations applicable thereto, including any extension thereof
agreed to by Buyer and Seller. No amounts shall be payable by Seller under
Section 6.1 unless and until the aggregate amount otherwise payable by Seller in
the absence of this clause exceeds $25,000 (the "Basket"), in which event Seller
shall be liable for all amounts payable under Section 6.1 (including the first
$25,000). In no event shall the amount payable by Seller under Section 6.1
exceed $1,000,000 (the "Cap"). Neither the Cap nor the Basket shall apply to a
claim for indemnification against Seller based on willful misconduct, fraud, any
Excluded Liability, a claim for breach of any representation or warranty set
forth in the first two sentences of Section 2.2 or the first three sentences of
Section 2.4, any inaccuracies in the principal balances shown on the Loan Trial
Balance or any guaranty claim under Section 6.5.


6.5  Loan Portfolio Guaranty. 


(a)   Seller guarantees payment of the loans held by the Company on the Closing
Date (the “Loan Portfolio”), which loans are listed on Exhibit D hereto, up to
an aggregate guaranty of $1,650,000 in the aggregate. In order for Buyer to
obtain payment from Seller under this guaranty (the “Portfolio Guaranty”), Buyer
must provide written notice to Seller of a
 
14
 

--------------------------------------------------------------------------------

 
payment default on a loan held in the Loan Portfolio and offer Seller the
opportunity to repurchase the defaulted loan from Buyer or the Companies. If
Seller does not repurchase said loan within the 30-day period following delivery
of such notice, then Buyer may elect to address the default in such manner as it
believes to reasonable and prudent under the circumstances, and Seller’s
liability to Buyer under the Portfolio Guaranty for such loan shall include
property disposition costs and expenses, sales commissions, scheduled interest
payments to third parties and any other bona fide, fully documented,
out-of-pocket expenses related to disposing of the loan. The Portfolio Guaranty
expires on the fifth anniversary of the execution of this Agreement (the
“Expiration Date”), except with respect to loans in the Loan Portfolio that are
more than 30 days delinquent on the Expiration Date, for which loans a claim may
continue to be made until the earlier of (i) the date that 12 consecutive
monthly payments have been made on a timely basis on such loan or (ii) the date
of final resolution of the defaulted loan.


(b)   Seller’s Portfolio Guaranty (i) is limited to the loans in the Loan
Portfolio listed on Exhibit F and does not cover any new or replacement loans
added to the Loan Portfolio after the Closing provided, however, if Buyer
informs Seller of a defaulted loan under Section 6.5(a) and Seller has declines
to repurchase such loan and Buyer or the Companies elect to address the default
by restructuring or replacing the defaulted loan with a new or modified loan
secured by substantially identical collateral, then the Portfolio Guaranty shall
apply to the new loan as it did to the defaulted loan up to an amount equal to
the principal balance of the defaulted loan at the time of the default; (ii) is
made only to Buyer and the Companies so long as the Companies are owned and
controlled by Buyer and Buyer is owned and controlled by its current members,
and (iii) terminates if and to the extent that the Loan Portfolio or such loan
is transferred, directly or indirectly, to any party other than Buyer, the
Companies or an entity owned and controlled by Buyer or Companies, provided,
however, that the Portfolio Guaranty shall not be terminated if the transfer is
a sale and leaseback arrangement or other similar financing arrangement where
the risk of loss from default remains with Buyer or the Companies after the
transfer.


SECTION 7
MISCELLANEOUS


7.1  Costs and Expenses. Each party shall be responsible for all costs and
expenses incurred by it in connection with this Agreement and the consummation
of the transactions contemplated hereby (including, without limitation, all
attorneys' fees and costs, all accountants' fees and costs and broker's fees and
costs). The obligations contained in this Section 8.1 shall survive the
termination of this Agreement.


7.2  Employees; Benefits. Effective at the Closing, the Companies shall cease to
be participating employers in the Benefit Plans. Buyer shall pay Seller the cost
of maintaining health insurance coverage through COBRA for the employees of the
Companies who elect COBRA coverage until new coverage is available to such
employees pursuant to a health insurance plan maintained by Buyer


15
 

--------------------------------------------------------------------------------

 
7.3  Amendment; Waiver; Termination.


This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.


At any time prior to the Closing, the parties may: (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto;
(ii) waive any inaccuracies in the representations and warranties of the other
parties contained herein or in any document, certificate or writing delivered
pursuant hereto; or (iii) waive compliance with any of the agreements or
conditions of the other parties hereto contained herein. Any agreement on the
part of any party to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party. Any such
waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the party
granting such waiver in any other respect or at any other time. Neither the
waiver by any of the parties hereto of a breach of or a default under any of the
provisions of this Agreement, nor the failure by either of the parties, on one
or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.


The rights and remedies herein provided are cumulative and none is exclusive of
any other, or of any rights or remedies that any party may otherwise have at law
or in equity.


7.4  Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing. All
such notices shall be delivered personally, by facsimile (with receipt
confirmation) or by overnight courier, and shall be deemed given or made when
delivered personally, the business day sent if sent by facsimile or one business
day after delivery to the overnight courier for next business day delivery. All
such notices are to be given or made to the parties at the following addresses
(or to such other address as any party may designate by a notice given in
accordance with the provisions of this Section):


If to Buyer:
SKS Ventures, LLC
1377 Gold Mine Lane
Evergreen, CO 80439
Attention: David Kloos
Facsimile No. (303) 526-7792


with a copy (which shall not constitute notice) to:


Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, Colorado 80439
Attention: Jeff Knetsch
facsimile No.: (303) 223-1111 


16
 

--------------------------------------------------------------------------------

 
If to Seller:


Equi-Mor Holdings, Inc.
c/o Matrix Bancorp, Inc.
700 17th Street, Suite 2100
Denver, CO 80202
Attention: Theodore J. Abariotes, General Counsel
Facsimile No.: (720) 946-1218


With a copy (which shall not constitute notice) to:


Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attn: S. Lee Terry, Jr.
Facsimile No: 303-893-1379


7.5  Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


7.6  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall be
considered one and the same agreement.


7.7  Entire Agreement; Third Party Beneficiaries; Ownership Rights. This
Agreement (including the documents and the instruments referred to herein): (i)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof; and (ii) is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.


7.8  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.


7.9  Governing Law; Venue. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Colorado without giving
effect to the principles of conflicts of law thereof.


7.10  Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by either of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
party; provided, however, that Buyer may assign its rights hereunder to any
lender as security for providing financing of the transactions contemplated
hereby. Subject to the first sentence of this Section 8.10, this Agreement will
be binding upon, inure to the benefit of and be enforceable by, the parties
hereto and their respective successors and assigns.


17
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be signed by
their respective officers thereunto duly authorized as of the date first written
above.


SKS VENTURES, LLC




By: /s/ D. Mark Spencer
       D. Mark Spencer
       Manager




EQUI-MOR HOLDINGS, INC.


By: /s/ Michael J. McCloskey    
       Name: Michael J. McCloskey
       Title: President



18
 

--------------------------------------------------------------------------------

 


GUARANTIES


Guaranty of Seller’s Obligations. In order to induce Buyer to purchase the
Interests and enter into the Agreement and because it has determined that
executing this Guaranty is in its interest and to its financial benefit as the
sole stockholder of Seller, MATRIX BANCORP, INC. ("MBI") hereby absolutely and
unconditionally guaranties to Buyer, as primary obligor and not merely as
surety, the performance of all obligations of Seller under this Agreement,
including but not limited to the full and prompt payment of Seller’s
indemnification obligations, the Portfolio Guaranty and any other payments which
the Agreement requires to be made by Seller, when due, whether at stated
maturity, by acceleration or otherwise (the “Seller Liabilities”). MBI will not
only pay the Seller Liabilities, but will also reimburse Buyer for any costs and
expenses, including reasonable attorney's fees, that Buyer may incur in
collecting the Seller Liabilities from Seller or MBI, and for enforcing this
Guaranty.




MATRIX BANCORP, INC.




By: /s/ Michael J. McCloskey 
Name: Michael J. McCloskey 
Vice President




Guaranty of Buyer’s Obligations. In order to induce Seller to sell the Interests
to Buyer and enter into the Agreement and because they have each determined that
executing this Guaranty is in their individual and collective interest and to
their individual and collective financial benefit as the sole holders of the
membership interests of Buyer, each of RICHARD V. SCHMITZ, DAVID KLOOS and D.
MARK SPENCER (collectively the “Members” and individually a “Member”) hereby
absolutely and unconditionally guaranties to Seller, jointly and severally, as
primary obligor and not merely as surety, the performance of all obligations of
Buyer under this Agreement, including but not limited to the full and prompt
payment of Buyer’s indemnification obligations and any other payments which the
Agreement requires to be made by Buyer, when due, whether at stated maturity, by
acceleration or otherwise (the “Buyer Liabilities”). Each of the Members, or any
one Member, will not only pay the Buyer Liabilities, but will also reimburse
Seller for any costs and expenses, including reasonable attorney's fees, that
Seller may incur in collecting the Buyer Liabilities from Buyer, the Members or
any Member, and for enforcing this Guaranty.


/s/ Richard V. Schmitz                                              
RICHARD V. SCHMITZ


/s/ David Kloos                                                            
DAVID KLOOS


/s/ D. Mark Spencer                                                  
D. MARK SPENCER
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Definitions


"Affiliate" means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, and the terms
"controlled" and "controlling" have meanings correlative thereto.


"Code" means the Internal Revenue Code of 1986, as amended from time to time.


"Contract" means any contract, lease, license, purchase order, sales order or
other written agreement, practice or commitment which survives the Closing and
is binding upon a Person or its property.


"Damages" means any liabilities, assessments, judgments, remediations,
diminution in value, and costs or expenses (including out-of-pocket expenses for
reasonable attorneys, consultants' and other professional fees) and any direct
or indirect, consequential or special damages, but excluding punitive damages,
except for punitive damages payable to a third party.


"Encumbrance" means any lien, mortgage, security interest, pledge, charge or
encumbrance of any nature whatsoever on any property or property interest,
including any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership excluding, however, liens for
current taxes not yet due and payable and minor imperfections of title or
encumbrances that would not reasonably be expected to have a Material Adverse
Effect on the property or the operations thereon.
"Excluded Liabilities" means liabilities of the Company representing or
attributable to (i) any Federal, state or local Tax incident to or arising out
of the operation of the Business up to and including April 30, 2006 or such
later date as the transactions contemplated by this Agreement become effective;
(ii) any Federal, state or local Tax or fee incident to or arising out of the
negotiation, preparation, approval or authorization of this Agreement or any
related documents or the consummation of the transactions contemplated hereby,
including but not limited to all fees and expenses payable to attorneys,
accountants, auditors or brokers; (iii) any liability with respect to the
Benefit Plans administered by Seller; (iv) any liability related to assets and
subsidiaries owned by the Companies that will be distributed to Seller or an
Affiliate of Seller prior to or at Closing; (v) any liabilities with respect to
claims by Reliant Energy for services provided to 7603 Bellfort Street, Houston,
Texas prior to the Closing Date; and (vi) any liability in excess of $10,000
related to the Palasota Lawsuit over the LTTS broker for Flower Mound. For the
avoidance of doubt, only those liabilities and obligations that appear on the
Last Balance Sheet and are designated as Excluded Liabilities on Schedule 2.6
shall be Excluded Liabilities hereunder.


 
 

--------------------------------------------------------------------------------

 
"Law" means any statute, law, ordinance, regulation, order or rule of any
Governmental Authority, including those covering environmental, energy, safety,
health, transportation, bribery, record keeping, zoning, antidiscrimination,
antitrust, wage and hour, and price and wage control matters, as well as any
applicable principle of common law.


"Material Adverse Effect" means a material adverse effect on the operations,
personnel, results of operations or financial condition of the Companies, taken
as a whole.


"Person" means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other organization, whether or not a legal entity,
or a governmental authority.


"Proprietary Rights" means all patents, trademarks, service marks, copyrights,
trade names, software and all registrations and applications and renewals for
any of the foregoing and all goodwill associated therewith.


"Tax(es)" means any federal, state, local, or foreign income, gross receipts,
business taxes, taxes on services, license, payroll, employment, excise,
transportation, energy, severance, stamp, occupation, premium, windfall profits,
pollution or environmental (including taxes under Section 59A of the Code),
custom duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, ad valorem, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not, and any amounts payable
pursuant to the determination or settlement of an audit.
 
 